Citation Nr: 0816483	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  05-05 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
degenerative disc disease of the lumbar spine (low back 
disability), currently rated 40 percent disabling.  

2.  Entitlement to service connection for arthritis of the 
knees, feet, ankles and neck.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of the shoulders. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to April 
1958, from July 1958 to August 1970, and from November 1970 
to October 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 and subsequent rating 
decisions from the Waco, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).  The veteran was scheduled 
to appear for a Board hearing in April 2008.  However, he 
failed to report for this hearing and provided no explanation 
for his failure to report.  His hearing request, therefore, 
is deemed withdrawn.  

The issues of service connection for arthritis of the knee, 
foot, ankle and neck; and whether new and material evidence 
has been received to reopen a previously denied claim of 
entitlement to service connection for arthritis of the 
shoulders are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


FINDINGS OF FACT

The veteran's low back disability has been manifested by pain 
and limitation of motion, without ankylosis, no objective 
neurological residuals, and is not productive of 
incapacitating episodes of at least six weeks for any year 
pertinent to this claim.


CONCLUSION OF LAW

The schedular criteria have not been met for a rating higher 
than 40 percent for the low back disability.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5286, 5289, 5292, 5293, 5295 (2003), 4.71a, Diagnostic Codes 
5235-43 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  

This was not accomplished as the veteran received first 
notice relating to the degree of severity of the disability 
in July 2004, and assignment of an effective date of the 
disability in March 2006.  The notices did not adequately 
discuss the criteria for an increased rating, thus VA's duty 
to notify him of the information and evidence necessary to 
substantiate the claim has not been satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Any error by VA in providing the notice required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial, and once an error is identified as to any of the 
four notice elements the burden shifts to VA to demonstrate 
that the error was not prejudicial to the appellant.  Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Requiring an 
appellant to demonstrate prejudice because of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  Id.  Instead, 
all notice errors are presumed prejudicial and require 
reversal unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Id.  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant; (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Id.  Some other possible 
circumstances that could demonstrate that VA error did not 
prejudice the claimant include where the claimant has stated 
that he or she has no further evidence to submit, or where 
the record reflects that VA has obtained all relevant 
evidence.

In this case, the veteran was provided a statement of the 
case, and any notice errors did not affect the essential 
fairness of the adjudication as VA has obtained all relevant 
evidence, and as the appellant has demonstrated actual 
knowledge of what was necessary to substantiate the claim.  
Id., Vazquez-Flores, supra.  As both actual knowledge of the 
veteran's procedural rights, and the evidence necessary to 
substantiate the claims, have been demonstrated and he, and 
those acting on his behalf, have had a meaningful opportunity 
to participate in the development of his claims, no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  

This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 
3.159.  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got pertaining 
to your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA made all efforts to notify and to assist the appellant 
with regard to the evidence obtained, the evidence needed, 
the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  Any defect with regard to the 
timing or content of the notice to the appellant is harmless 
because of the thorough and informative notices provided 
throughout the adjudication and because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claims with an adjudication of the claims 
by the RO subsequent to receipt of the required notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006) (specifically declining to address harmless 
error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In a July 2006 statement, the veteran stated 
that he had no other information or evidence to submit and to 
decide his claim as soon as possible.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, VA has satisfied 
both the notice and duty to assist provisions of the law.

II.  Analysis

The medical evidence of record notes that the veteran has 
degenerative disc disease of the lumbar spine.  Numerous 
medical personnel note that the veteran is suffering from 
significant pain due to his low back disability.

The veteran contends that his service-connected low back 
disability should be rated more than 40 percent disabling, as 
the pain from which he suffers has increased in severity and 
greatly interferes with his daily functioning.  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  And after careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
as to the appropriate rating to be assigned, VA must take 
into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 
Vet. App. 589, 592 (1995).

Staged, ratings can be assigned for separate periods of time 
based on the facts found.

The rating criteria in effect for evaluating spinal 
disabilities ("the old criteria") initially were revised 
effective September 23, 2002, ("the interim criteria").  They 
even more recently were revised effective September 26, 2003, 
at which time the diagnostic codes were renumbered, including 
the renumbering of Diagnostic Code 5293 to Diagnostic Code 
5243.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003), codified at 
38 C.F.R. § 4.71a, DC 5243 (2004) ("the new criteria").  The 
new criteria, for example, require reporting the veteran's 
lumbar motion in all 6 directions and commenting on the 
presence or absence of incapacitating episodes.

The interim and new criteria - even if more favorable to the 
veteran's claim for a higher rating for his low back 
disability, can only be applied as of their respective 
effective dates. 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

The factors involved in evaluating, and rating, disabilities 
of the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
The DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion.  Johnston, 10 Vet. App. at 
85.

The veteran is already in receipt the maximum evaluation 
available under either Diagnostic Code 5292 or 5295.  The 
diagnostic code specifically concerning limitation of lumbar 
spine motion prior to September 26, 2003, was Diagnostic Code 
5292.  Under this code, a maximum 40 percent rating was 
warranted for severe limitation motion of the lumbar spine.  
The current 40 percent rating also exceeds the maximum 
possible evaluation under Diagnostic Code 5003 prior to 
September 23, 2002, even acknowledging the veteran had 
degenerative disc disease, i.e., arthritis in his low back.  
Even with painful motion and functional impairment, a higher 
evaluation under these Diagnostic Codes is not available.  
See Johnston, supra.  

Diagnostic Code 5295 provides a maximum disability rating of 
40 percent for severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.

With respect to Diagnostic Codes 5286 and 5289, ankylosis 
(either favorable or unfavorable) is the immobility and 
consolidation of a joint.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  An evaluation in excess of 40 percent for 
the veteran's disability is not warranted under these codes 
because his service-connected disability has not been shown 
to result in ankylosis.

Under Diagnostic Code 5293, effective September 23, 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be rated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under Section 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months warrant a 10 percent 
disability evaluation.  Incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months warrant a 20 percent disability 
evaluation.  Incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months warrant a 40 percent disability evaluation.  
Incapacitating episodes having a total duration of at least 
six weeks during the past 12 months warrant a 60 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate neurological 
diagnostic code or codes.  67 Fed. Reg. 54345 (2002).

Effective from September 26, 2003, the diagnostic criteria 
for intervertebral disc syndrome was renumbered as Diagnostic 
Code 5243.  The regulations remained the same in effect.  
However, there was some minor re-phrasing.  In this respect, 
Diagnostic Code 5243 provided the following: Evaluate 
intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  It also deleted the old 
Note 2.

With respect to the veteran's disc disease, no neurological 
impairment has been found by medical personnel in this case.  
No neurological deficits were noted on January 2002 VA spine 
examination.  VA spine examination in October 2004 noted no 
evidence of radiculopathy due to degenerative disc disease.  
On VA spine examination in September 2005, the veteran denied 
any leg or foot numbness, weakness or paresthesias.

The medical evidence fails to show incapacitating episodes of 
intervertebral disc syndrome.  A higher rating is not 
warranted under the diagnostic code pertaining to 
intervertebral disc syndrome

A new rating formula for the spine became effective September 
26, 2003.  The new regulations provide the following rating 
criteria: a 100 percent evaluation is appropriate for 
unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is appropriate for unfavorable ankylosis of the 
entire thoracolumbar spine; a 40 percent evaluation for 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine of 30 degrees or 
less.  A 20 percent evaluation is appropriate where there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.

The veteran's low back is not ankylosed, therefore, a higher, 
50 percent, rating is not applicable.  The veteran's 
disability picture more nearly approximates the criteria for 
the assignment of a 40 percent disability rating, with 
consideration of the DeLuca factors discussed hereinabove.  
The examiner who conducted the October 2004 VA spine 
examination noted that there was 30 percent limitation of 
motion due to pain on flare ups.  However, it was also noted 
that the veteran's low back disability resulted in moderate 
functional impairment upon flare ups, and mild functional 
impairment between flare ups.  On VA spine examination in 
September 2005, the examiner diagnosed moderate degenerative 
disc disease.  This additional limitation of motion on flares 
ups does not approximate the symptomatology required for the 
next higher rating, ankylosis of the back.  Consequently, the 
next higher, 50 percent, rating is not warranted.

As the 40 rating represented the greatest degree of 
impairment shown from the effective date of the claim for 
increase to the present under both the old and new criteria, 
there is no basis for a staged rating.  The preponderance of 
the evidence is against the claim; there is no doubt to be 
resolved; and an increased rating is not warranted. 


ORDER

Entitlement to an increased rating for low back disability is 
denied.


REMAND

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).

A VA joints examination was conducted in September 2005.  The 
examiners noted that the veteran did not report a history of 
injuries to the ankles and feet but he had pains in these 
joints in service.  The diagnoses were degenerative joint 
disease knees and feet, not likely secondary to the service-
connected low back disability.  Degenerative joint disease of 
the ankles was not found.  The examiner stated that these 
conditions had their onset in service.  A March 2007 VA 
general medical examination, conducted by one of the 
examiners who conducted the September 2005 examination, 
stated that the X-ray findings are consistent with the normal 
aging process, as opposed to traumatic arthritis.  The record 
is unclear whether the veteran has current disabilities of 
the knees, feet, ankles or neck related to service.  
Therefore, another opinion is needed.

In a February 1980 rating decision, the RO denied the 
veteran's original claim for service connection for arthritis 
of the shoulders, based on a finding that the condition was 
not shown by the evidence of record.  Other evidence 
consisted of a January 1980 VA examination in which arthritis 
was not found.  The veteran was informed of the RO's 
decision, but he did not file a notice of disagreement.  This 
decision is final.  

To successfully reopen a previously and finally disallowed 
claim, the law requires the presentation of a special type of 
evidence-evidence that is both new and material.  The terms 
"new" and "material" have specific, technical meanings that 
are not commonly known to VA claimants.  The VA has a duty to 
inform claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The VA is also obligated to provide a claimant 
notice of what is required to substantiate each element of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006) (holding that notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability).  In 
other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  See Kent, 
supra.

In addition, VA's obligation to provide a claimant with 
notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  Id.  VA must look at the bases for the 
denial in the prior decision and provide a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Id.

The veteran has never received such notice regarding this 
claim.  Therefore, the claim must be remanded to provide the 
veteran with notice which complies with the provisions of the 
VCAA and the subsequent Court decisions noted above.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran a notice letter 
regarding his claim to reopen service 
connection for arthritis of the shoulders 
based on new and material evidence.  
Advise him of the regulatory requirements 
for new and material evidence in effect 
from August 29, 2001; the reason for the 
prior denial; and the evidence necessary 
to reopen the claim(s) and to substantiate 
the underlying service connection claim(s) 
on the merits, pursuant to Kent v. 
Nicholson, 20 Vet. App. 1 (2006) and 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Allow an appropriate period of 
time for response.

2.  The claims file should be returned to 
the physician who conducted the March 2007 
general medical examination to obtain an 
opinion as to whether the veteran has a 
current cervical spine condition that is 
at least as likely as not (50 percent 
probability or more) that any current 
disability of the knees, feet, ankles or 
neck were incurred in or aggravated by 
service.  The examiner should review the 
claims folder and a copy of this remand in 
conjunction with the examination and 
provide a rationale for his opinion.  If 
that examiner (or if the examiner is not 
available, then another appropriate 
veteran's physician) determines that 
another VA examination is necessary prior 
to providing such opinion; then such 
examination should be scheduled.  

3.  Any additional development deemed 
appropriate should be accomplished.  Then, 
re-adjudicate the claims.  If any of the 
claims remain denied, issue an appropriate 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
pertinent regulations.  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


